SUMMARY ORDER
Plaintiff-Appellant Alexander Breytman, proceeding pro se, appeals from the judgment of the United States District Court for the Eastern District of New York (Gershon, J.), denying Breytman’s motion for reconsideration, and dismissing, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), his complaint in its entirety. We assume the parties’ familiarity with the procedural history, facts, and relevant issues on appeal.
For substantially the reasons stated in the district court’s June 1, 2006 and June 27, 2006 orders, we hold that Breytman’s motion for reconsideration was properly denied, and that his complaint was properly dismissed.
We have considered all of Plaintiff-Appellant’s arguments, and, like the district court, we have construed his pro se submissions liberally, see Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006) (per curiam). Having done so, we find them to be without merit. Accordingly, the judgment of the district court is AFFIRMED.